Exhibit 10.78

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of November 2,
2010, by and between Burger King Corporation, a Florida corporation (together
with any Successor thereto, the “Company”), and Jose Cil (“Executive”).

WITNESSETH:

WHEREAS, the Company desires to employ and secure the exclusive services of
Executive on the terms and conditions set forth in this Agreement; and

WHEREAS, Executive desires to accept such employment on such terms and
conditions.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and for other good and valuable consideration, the
Company and Executive hereby agree as follows:

1. Agreement to Employ; Commencement Date. Upon the terms and subject to the
conditions of this Agreement, the Company hereby agrees to employ Executive, and
Executive hereby accepts such employment with the Company, in each case
commencing on the “Commencement Date” (as defined below in Section 2(a).

2. Term; Position and Responsibilities; Location.

(a) Term of Employment. Commencing on November 8, 2010 (the “Commencement
Date”), unless Executive’s employment shall sooner terminate pursuant to
Section 8, the Company shall continue to employ Executive on the terms and
subject to the conditions of this Agreement from the date first written above
through December 31, 2011 (the “Initial Term”). Effective upon the expiration of
the Initial Term and each Additional Term (as defined below), Executive’s
employment hereunder shall be deemed to be automatically extended, upon the same
terms and conditions, for an additional period of one (1) year (each, an
“Additional Term”), in each such case, commencing upon the expiration of the
Initial Term or the then current Additional Term, as the case may be, unless the
Company shall have given written notice to Executive, at least ninety (90) days
prior to the expiration of the Initial Term or such Additional Term, of its
intention not to extend the Employment Period (as defined below) hereunder.
Executive’s Separation from Service (as defined below) with the Company pursuant
to any such notice of non-extension delivered by the Company to Executive shall
occur upon expiration of the relevant Term or Additional Term (as applicable)
and shall be deemed to constitute his Separation from Service due to termination
of his employment by the Company Without Cause (as defined below) pursuant to
Section 8(c) hereof. For purposes of this Agreement, “Separation from Service”
has the meaning given to such term in Section 1.409A-1(h) of the regulations (as
amended) promulgated under Section 409A of the United States Internal Revenue
Code of 1986, as amended (the “Code”). The period during which Executive is
employed by the Company pursuant to this Agreement, including any extension
thereof in accordance with this section, shall be referred to as the “Employment
Period.”



--------------------------------------------------------------------------------

The Company shall employ Executive on the terms and subject to the conditions of
this Agreement. Unless sooner terminated under Section 8 of this Agreement,
Executive may terminate his employment under this Agreement by giving thirty
(30) days written notice delivered to the Company. Such notice shall be
delivered in the manner set forth in Section 19(g) of this Agreement. The period
during which Executive is employed by the Company pursuant to this Agreement,
including any extension thereof in accordance with the preceding sentence, shall
be referred to as the “Employment Period.”

(b) Position and Responsibilities. During the Employment Period, Executive shall
serve as Executive Vice President, President, Europe, Middle East and Africa,
and shall have such duties and responsibilities as are customarily assigned to
individuals serving in such position and such other duties consistent with
Executive’s title and position as the Chief Executive Officer of the Company and
the Board of Directors (or any committee thereof) of the Company (the Board or
such committee referred to as the “Board”) specifies from time to time (it being
understood by the parties that, notwithstanding the foregoing, the Company is
free, at any time and from time to time, to reorganize its business operations,
and that Executive’s duties and scope of responsibility may change in connection
with such reorganization). Executive shall devote all of his skill, knowledge,
commercial efforts and business time to the conscientious and good faith
performance of his duties and responsibilities for the Company to the best of
his ability.

(c) Location. During the Employment Period, Executive’s services shall be
performed primarily in Zug, Switzerland. However, Executive may be required to
travel in and outside of Switzerland as the needs of the Company’s business
dictate.

3. Base Salary; Signing Bonus.

(a) Base Salary. During the Employment Period, the Company shall pay Executive a
base salary at an annualized rate of $500,000, payable in installments on the
Company’s regular payroll dates. The Board shall review Executive’s base salary
annually during the Employment Period and may increase (but not decrease) such
base salary from time to time, based on its periodic review of Executive’s
performance in accordance with the Company’s regular policies and procedures.
The annual base salary payable to Executive from time to time under this
Section 3(a) shall hereinafter be referred to as the “Base Salary.”

(b) Signing Bonus. Executive will receive a one-time signing bonus in the gross
amount of Four Hundred Thousand and 00/100 Dollars ($400,000.00), payable as
soon as practicable after the Commencement Date. Executive shall be required to
repay this amount to the Company should Executive voluntarily terminate
Executive’s employment with the Company or be terminated for Cause (as defined
below), in either case, within two years following the Commencement Date.

4. Annual Incentive Compensation. Commencing January 1, 2011, Executive shall be
eligible to receive an annual bonus (“Annual Bonus”) with respect to each fiscal
year ending during the Employment Period. The Annual Bonus shall be determined
under the annual incentive plan maintained by the Company for similarly situated
employees that the Company designates, in its sole discretion (any such plan,
the “Bonus Plan”), in accordance with

 

2



--------------------------------------------------------------------------------

the terms of such plan as in effect from time to time. For each such fiscal
year, Executive shall be eligible to earn a target Annual Bonus equal to One
Hundred Fifty percent (150%) of Executive’s Base Salary for such fiscal year, if
the Company achieves the target performance goals established by the Board for
such fiscal year in accordance with the terms of the Bonus Plan. If the Company
does not achieve the threshold performance goals established by the Board for a
fiscal year, Executive shall not be entitled to receive an Annual Bonus for such
fiscal year. If the Company exceeds the target performance goals established by
the Board for a fiscal year, Executive may be entitled to earn an additional
Annual Bonus for such year in accordance with the terms of the applicable Bonus
Plan. The Annual Bonus for each year shall be payable at the same time as
bonuses are paid to other senior executives of the Company in accordance with
the terms of the applicable Bonus Plan, but in no event later than two and a
half (2 1/2) months following the end of the applicable fiscal year in which
such Annual Bonus was earned. Executive shall be entitled to receive any Annual
Bonus that becomes payable in a lump-sum cash payment, or, at his election, in
any form that the Board generally makes available to the Company’s executive
management team, provided that any such election is made by Executive in
compliance with Section 409A of the Code and the regulations promulgated
thereunder.

5. Equity Incentive Compensation. It is the intention of the Company to grant
the Executive a grant of options to purchase one share each of common stock of
Burger King Holdings, Inc., or any of its Affiliates, with the number of shares
of common stock underlying the options having an aggregate grant date fair value
of $3,200,000, such valuation to be determined by the Company, each option
having an exercise price equal to the fair market value (as defined in Equity
Plan or applicable award agreement) of one share of common stock of Holdings on
the grant date, which options will have a five (5) year vesting period (the
“Option Award”). The Option Award will be evidenced by an award agreement in
accordance with the terms of the Equity Plan and will be subject to all
applicable provisions of the Equity Plan. For purposes of this Agreement, the
term “Equity Plan” means the equity plan providing for equity-based incentive
compensation to be adopted and maintained by the Company for employees at
Executive’s grade level that the Company designates, in its sole discretion.

6. Employee Benefits. During the Employment Period, Executive will be eligible
to participate in the employee and executive benefit plans and programs
maintained by the Company from time to time in which executives of the Company
at Executive’s grade level are eligible to participate, including to the extent
maintained by the Company, life, medical, dental, accidental and disability
insurance plans and retirement, deferred compensation and savings plans, in
accordance with the terms and conditions thereof as in effect from time to time.

 

3



--------------------------------------------------------------------------------

7. Expenses; Etc.

(a) Business Travel, Lodging, etc. Subject to Section 19(k)(iii) herein, during
the Employment Period, the Company will reimburse Executive for reasonable
travel, lodging, meal and other reasonable expenses incurred by him in
connection with the performance of his duties and responsibilities hereunder
upon submission of evidence satisfactory to the Company of the incurrence and
purpose of each such expense, provided that such expenses are permitted under
the terms and conditions of the Company’s business expense reimbursement policy
applicable to executives at Executive’s grade level, as in effect from time to
time.

(b) Vacation. During the Employment Period, Executive shall be entitled to
vacation on an annualized basis in accordance with the Company’s vacation
policy, currently four (4) weeks per year for an individual in Executive’s
position, without carry-over accumulation. Executive shall also be entitled to
Company-designated holidays.

8. Termination of Employment.

(a) Termination Due to Death or Disability. Executive’s employment shall
automatically terminate upon Executive’s death and may be terminated by the
Company due to Executive’s Disability (as defined below in this subsection (a)).
In the event that Executive’s employment is terminated due to his Disability or
death, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 8(f)(ii). For purposes of this Agreement,
“Disability” means a physical or mental disability that prevents or would
prevent the performance by Executive of his duties hereunder for a continuous
period of six (6) months or longer. The determination of Executive’s Disability
will (i) be made by an independent physician agreed to by the parties, or if the
parties are unable to agree within ten (10) days after a request for designation
by a party, by an independent physician identified by the Company’s disability
insurance provider, (ii) be final and binding on the parties hereto and (iii) be
based on such competent medical evidence as shall be presented to such
independent physician by Executive and/or the Company or by any physician or
group of physicians or other competent medical experts employed by Executive
and/or the Company to advise such independent physician.

(b) Termination by the Company for Cause. Executive’s employment may be
terminated by the Company for Cause (as defined below in this subsection (b)).
In the event of a termination of Executive’s employment by the Company for
Cause, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 8(f)(ii). For purposes of this Agreement, “Cause”
means (i) a material breach by Executive of any provision of this Agreement;
(ii) a material and willful violation by Executive of any of the Policies (as
defined in Section 12); (iii) the failure by Executive to reasonably and
substantially perform his duties hereunder (other than as a result of physical
or mental illness or injury); (iv) Executive’s willful misconduct or gross
negligence that has caused or is reasonably expected to result in material
injury to the business, reputation or prospects of the Company or any of its
Affiliates; (v) Executive’s fraud or misappropriation of funds; or (vi) the
commission by Executive of a felony or other serious crime involving moral
turpitude; provided that in the case of any breach of clauses (i), (ii) or
(iii) that is curable, no termination there under shall be effective unless the
Company shall have given Executive notice of the event or events constituting
Cause and

 

4



--------------------------------------------------------------------------------

Executive shall have failed to cure such event or events within thirty
(30) business days after receipt of such notice. If, in the event Executive’s
employment is terminated by the Company Without Cause (as defined in subsection
(c) below) and, on or before the 12-month anniversary of the applicable Date of
Separation from Service of such termination Without Cause, it is determined in
good faith by the Company that Executive’s employment could have been terminated
for Cause under clauses (iv), (v) or (vi) hereof, Executive’s employment shall,
at the election of the Company, be deemed to have been terminated for Cause,
effective as of the date of the occurrence of the events giving rise to the
Cause termination. Upon such determination, the Company shall (x) immediately
cease paying any termination benefits pursuant to Section 8 hereof and
(y) Executive shall be obligated to immediately repay to the Company all amounts
theretofore paid to Executive pursuant to Section 8. In addition, if not repaid,
the Company shall have the right to set off, in accordance with (and to the
extent permitted by) Section 409A of the Code and the regulations promulgated
thereunder, from any amounts otherwise due to Executive any amounts previously
paid pursuant to Section 8(f) (other than the Accrued Obligations).

(c) Termination Without Cause. Executive’s employment may be terminated by the
Company Without Cause (as defined below in this subsection (c)) at any time. In
the event of a termination of Executive’s employment by the Company Without
Cause, no termination benefits shall be payable to or in respect of Executive
except as provided in Section 8(f)(i). For purposes of this Agreement, a
termination “Without Cause” shall mean a termination of Executive’s employment
by the Company other than due to Executive’s death or Disability as described in
Section 8(a) and other than for Cause as described in Section 8(b).

(d) Termination by Executive. Executive may resign from his employment for any
reason, including for Good Reason (as defined below in this subsection (d)). In
the event of a termination of Executive’s employment by Executive’s resignation
other than for Good Reason, no termination benefits shall be payable to or in
respect of Executive except as provided in Section 8(f)(ii) and in the event of
a termination of Executive’s employment by Executive for Good Reason, no
termination benefits shall be payable to or in respect of Executive except as
provided in Section 8(f)(i). For purposes of this Agreement, a termination of
employment by Executive for “Good Reason” shall mean a resignation by Executive
from his employment with the Company within thirty (30) days following the
occurrence, without Executive’s consent, of any of the following events: (i) a
material diminution in the Executive’s position, authority or responsibilities
(it being understood that a change to Executive’s duties and/or scope of
responsibility in connection with the reorganization of the Company’s operations
will not trigger this sub-section (i) unless accompanied by a demotion from the
“Executive Vice President” level); (ii) any decrease in Executive’s Base Salary
or a material decrease in the Executive’s incentive compensation opportunities
as set forth in Sections 4 and 5; or (iii) any other material breach by the
Company of any material provision of this Agreement (including without
limitation any failure by the Company to obtain agreement by any Successor
thereto to expressly assume and agree to perform this Agreement as required by
Section 15 herein); provided that the Executive shall have given the Company
notice of the event or events constituting Good Reason and the Company shall
have failed to cure such event or events within thirty (30) business days after
receipt of such notice.

 

5



--------------------------------------------------------------------------------

(e) Procedure for Termination of Employment.

(i) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than as a result of Executive’s death) shall be
communicated by a written Notice of Termination addressed to the other party to
this Agreement. A “Notice of Termination” shall mean a notice stating that
Executive or the Company, as the case may be, is electing to terminate
Executive’s employment with the Company (and thereby terminating the Employment
Period), stating the proposed effective date of such termination, indicating the
specific provision of this Section 8 under which such termination is being
effected and, if applicable, setting forth in reasonable detail the
circumstances claimed to provide the basis for such termination.

(ii) Date of Separation from Service. The term “Date of Separation from Service”
shall mean, with respect to Executive’s Separation from Service with the
Company, (A) if the Separation from Service occurs due to Executive’s death, the
date of his death, (B) if the Separation from Service occurs due to termination
of Executive’s employment by the Company by reason of Executive’s Disability, a
date which is at least six (6) months following the occurrence of the event
giving rise to the Disability, (C) if the Separation from Service occurs due to
a termination of Executive’s employment by Executive for any reason, a date
which is at least 30 days following the issuance of the Notice of Termination
and (D) if the Separation from Service occurs due to termination of Executive’s
employment for any other reason, the effective date of termination specified in
such Notice of Termination. The Employment Period shall expire on the Date of
Separation from Service.

(iii) Section 409A of the Code. Notwithstanding anything to the contrary in
Section 8(e)(ii), the determination of whether and when the Date of Separation
from Service occurs for the purpose of determining when any amount that is
“nonqualified deferred compensation” subject to Section 409A of the Code becomes
due and payable shall be made in a manner consistent with, and based on the
presumptions set forth in, Section 1.409A-1(h) of the regulations promulgated
under Section 409 of the Code. Solely for purposes of the determination referred
to in the preceding sentence, “Company” shall include all persons with whom the
Company would be considered a single employer under Sections 414(b) and 414(c)
of the Code. In the event that the Date of Separation from Service, as
determined in accordance with this Section 8(e)(iii), occurs before the
applicable notice period specified in Section 8(e)(ii) has elapsed, the Company
may elect to pay, or commence payment of, any amounts to which this
Section 8(e)(iii) applies following the completion of such notice period, but
not later than the end of the taxable year in which the Date of Separation from
Service occurs.

(f) Payments Upon Certain Terminations.

(i) In the event of Executive’s Separation from Service with the Company due to
a termination of his employment by the Company Without Cause or Executive’s
resignation from employment for Good Reason during the Employment Period, the
Company shall pay to Executive, within thirty (30) days of the Date of
Separation from Service, his (x) Base Salary through the Date of Separation from
Service, to the extent not previously paid, (y) reimbursement for any
unreimbursed business expenses incurred by Executive prior to the Date of
Separation from Service that are subject to reimbursement pursuant to
Section 7(a) and (z) payment for vacation time accrued as of the Date of
Separation from Service but unused (such amounts under clauses (x), (y) and (z),
collectively the “Accrued Obligations”). In addition, in

 

6



--------------------------------------------------------------------------------

the event of Executive’s Separation from Service as described in this
Section 8(f)(i), provided that Executive executes and delivers to the Company,
within the applicable period of time provided for under the Age Discrimination
in Employment Act of 1967, as amended, and in no event later than sixty
(60) days following the Executive’s Date of Separation from Service, an
irrevocable Separation Agreement and General Release substantially in the form
approved by the Company, Executive shall be entitled to the following payments
and benefits:

(A)(1) during the period commencing on the first business day following the Date
of Separation from Service and ending on the six (6) month anniversary of the
Date of Separation from Service, Executive shall receive, in substantially equal
installments, in accordance with the Company’s regular payroll policies, an
amount equal to the lesser of (x) the Safe Harbor Amount (as defined below) and
(y) one-fourth (1/4th) of the Severance (as defined below) (such lesser amount,
the “Initial Severance Payment”); provided, that such payments shall commence on
the 60th day following the Date of Separation from Service (the “Commencement
Date”), provided, further, that the first installment payment shall equal the
sum of the installments that would have been made between the Date of Separation
from Service and the Commencement Date; and

For purposes of this Section 8(f)(i), the “Safe Harbor Amount” means an amount
equal to two times (2x) the lesser of (1) the sum of Executive’s “annualized
compensation” within the meaning of Code Section 409A and (2) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) (i.e., with respect to 2010, $245,000). Additionally, for
purposes of this Section 8(f)(i), the “Severance” means an amount equal to two
(2) times (2x) the sum of (x) Executive’s Base Salary as of the Date of
Separation from Service and (y) Executive’s target Annual Bonus for the fiscal
year of the Company that includes the Date of Separation from Service.

(A)(2) during the period commencing on the first business day following the six
(6) month anniversary of the Date of Separation from Service and ending on the
second anniversary of the Date of Separation from Service, Executive shall
receive in substantially equal installments, in accordance with the Company’s
regular payroll policies, an amount equal to (x) the Severance minus (y) the
Initial Severance Payment. For the avoidance of doubt, in no event shall the
total amount paid pursuant to this Section 8(f)(i)(A) exceed the Severance.

(B) subject to Section 19(k)(iii) herein, continued coverage during the period
commencing on the Date of Separation from Service and ending on the second
anniversary of the Date of Separation from Service (the “Severance Period”)
under the Company’s medical, dental and life insurance plans referred to in
Section 6 for Executive and his eligible dependents participating in such plans
immediately prior to the Date of Separation from Service, subject to timely
payment by Executive of all premiums, contributions and other co-payments
required to be paid by active senior executives of the Company under the terms
of such plans as in effect from time to time; and

(C) at the discretion of the Chief Human Resources Officer of the Company, the
services of an outplacement agency as selected by and for such period of time as
determined by the Chief Human Resources Officer of the Company; provided that in
no event will the duration of such outplacement services exceed the one (1) year
period following the Separation from Service and that any reimbursement to be
paid by the Company for such services will be made by the end of the year
following the year in which the Date of Separation from Service occurs.

 

7



--------------------------------------------------------------------------------

Executive shall not have a duty to mitigate the costs to the Company under this
Section 8(f)(i), nor shall any payments from the Company to Executive pursuant
to this Section 8(f) be reduced, offset or canceled by any compensation or fees
earned by (whether or not paid currently) or offered to Executive during the
Severance Period by a subsequent employer or other Person (as defined in
Section 19(l) below) for which Executive performs services, including but not
limited to consulting services. The foregoing notwithstanding, should Executive
receive or be offered health or medical benefits coverage during the Severance
Period by a subsequent employer or Person for whom Executive performs services,
Executive shall notify the Company of this within seven (7) business days of
such receipt or offer, as applicable, and all similar health and medical
benefits coverage provided by the Company to Executive shall terminate as of the
effective date of such new coverage.

(ii) In the event of Executive’s Separation from Service due to a termination of
his employment (x) upon his death or (y) by the Company for Cause or as a result
of Executive’s Disability or (z) by Executive without Good Reason, in any such
case during the Employment Period, the Company shall pay to Executive (or, in
the event of Executive’s death, to his estate) the Accrued Obligations within
thirty (30) days following the Date of Separation from Service. In addition, if
Executive’s employment shall terminate upon his death or be terminated by the
Company as a result of Executive’s Disability during the Employment Period, the
Company shall pay to Executive (or, in the event of Executive’s death, to his
estate) the Pro-Rata Bonus, if any, in one lump sum on the Bonus Payment Date
for the fiscal year of the Company that includes the Date of Separation from
Service, but in no event later than two and a half (2 1/2) months following the
end of the applicable fiscal year in which such Annual Bonus was earned. For
purposes of this Section 8(f)(ii), “Bonus Payment Date” means the date on which
annual bonuses with respect to a fiscal year are actually paid by the Company to
its active executives, and “Pro-Rata Bonus” means a portion of Executive’s
Annual Bonus for the fiscal year of the Company during which Executive was
employed that includes the Date of Separation from Service, such portion to
equal the product of (1) the Annual Bonus that would have been payable to
Executive for such fiscal year had Executive remained employed for the entire
fiscal year, determined based on the extent to which the Company actually
achieves the performance goals for such year established pursuant to Section 4,
multiplied by (2) a fraction, the numerator of which is equal to the number of
days in such fiscal year that precede the Date of Separation from Service and
the denominator of which is equal to 365.

(iii) Except as specifically set forth in this Section 8(f), no termination
benefits shall be payable to or in respect of Executive’s employment with the
Company or its Affiliates.

(g) Resignation upon Termination. Effective as of any Date of Separation from
Service under this Section 8 or otherwise as of the date of Executive’s
termination of employment with the Company, Executive shall resign, in writing,
from all Board and Board committee memberships and other positions then held by
him, or to which he has been appointed, designated or nominated, with the
Company and its Affiliates.

 

8



--------------------------------------------------------------------------------

9. Restrictive Covenants. Each of the Company and Executive agrees that the
Executive will have a prominent role in the management of the business, and the
development of the goodwill, of the Company and its Affiliates, and will
establish and develop relations and contacts with the principal franchisees,
customers and suppliers of the Company and its Affiliates throughout the world,
all of which constitute valuable goodwill of, and could be used by Executive to
compete unfairly with, the Company and its Affiliates. In addition, Executive
recognizes that he will have access to and become familiar with or exposed to
Confidential Information (as such term is defined below), in particular, trade
secrets, proprietary information, customer lists, and other valuable business
information of the Company pertaining or related to the quick service restaurant
business. Executive agrees that Executive could cause grave harm to the Company
if he, among other things, worked for the Company’s competitors, solicited the
Company’s employees away from the Company or solicited the Company’s franchisees
upon the termination of Executive’s employment with the Company or
misappropriated or divulged the Company’s Confidential Information, and that as
such, the Company has legitimate business interests in protecting its good will
and Confidential Information, and, as such, these legitimate business interests
justify the following restrictive covenants:

(a) Confidentiality.

(i) Executive acknowledges and agrees that the terms of this Agreement,
including all addendums and attachments hereto, are confidential. Except as
required by law or the requirements of any stock exchange, Executive agrees not
to disclose any information contained in this Agreement to anyone, other than to
Executive’s lawyer, financial advisor or immediate family members. If Executive
discloses any information contained in this Agreement to his lawyer, financial
advisor or immediate family members as permitted herein, Executive agrees to
immediately tell each such individual that he or she must abide by the
confidentiality restrictions contained herein and keep such information
confidential as well.

(ii) Executive agrees that during his employment with the Company and
thereafter, Executive will not, directly or indirectly (A) disclose any
Confidential Information to any Person (other than, only with respect to the
period that Executive is employed by the Company, to an employee or outside
advisor of the Company who requires such information to perform his or her
duties for the Company), or (B) use any Confidential Information for Executive’s
own benefit or the benefit of any third party. “Confidential Information” means
confidential, proprietary or commercially sensitive information relating to
(Y) the Company or its Affiliates, or members of their respective management or
boards or (Z) any third parties who do business with the Company or its
Affiliates, including franchisees and suppliers. Confidential Information
includes, without limitation, marketing plans, business plans, financial
information and records, operation methods, personnel information, drawings,
designs, information regarding product development, other commercial or business
information and any other information not available to the public generally. The
foregoing obligation shall not apply to any Confidential Information that has
been previously disclosed to the public or is in the public domain (other than
by reason of a breach of Executive’s obligations to hold such Confidential
Information confidential). If Executive is required or requested by a court or
governmental agency to disclose Confidential Information, Executive must notify
the General Counsel of the Company of such disclosure obligation or request no
later than three (3) business days after Executive learns of such obligation or
request, and permit the Company to take all lawful steps it deems appropriate to
prevent or limit the required disclosure.

 

9



--------------------------------------------------------------------------------

(b) Non-Competition. Executive agrees that during his employment with the
Company, Executive shall devote all of his skill, knowledge, commercial efforts
and business time to the conscientious and good faith performance of his duties
and responsibilities to the Company to the best of his ability and Executive
shall not, directly or indirectly, be employed by, render services for, engage
in business with or serve as an agent or consultant to any Person other than the
Company. Executive further agrees that during his employment with the Company
and for the period of one (1) year (or, in circumstances in which Executive
receives severance payments pursuant to Section 8(f)(i) hereof, the period of
two (2) years) following Executive’s Separation from Service with the Company,
Executive shall not directly or indirectly engage in any activities that are
competitive with the quick service restaurant business conducted by the Company,
and Executive shall not, directly or indirectly, become employed by, render
services for, engage in business with, serve as an agent or consultant to, or
become a partner, member, principal, stockholder or other owner of, any Person
or entity that engages in the quick serve restaurant business, provided that
Executive shall be permitted to hold a one percent (1%) or less interest in the
equity or debt securities of any publicly traded company. Executive’s duties and
responsibilities involve, and/or will affect, the operation and management of
the Company on a worldwide basis. Executive will obtain Confidential Information
that will affect the Company’s operations throughout the world. Accordingly,
Executive acknowledges that the Company has legitimate business interests in
requiring a worldwide geographic scope and application of this non-compete
provision, and agrees that this non-compete provision applies on a worldwide
basis.

(c) Non-Solicitation of Employees and Franchisees. During the period of
Executive’s employment with the Company and for the one (1)-year period (or, in
circumstances in which Executive receives severance payments pursuant to
Section 8(f)(i) hereof, the two (2) year period) following Executive’s
Separation from Service with the Company, Executive shall not, directly or
indirectly, by himself or through any third party, whether on Executive’s own
behalf or on behalf of any other Person or entity, (i) solicit or induce or
endeavor to solicit or induce, divert, employ or retain, (ii) interfere with the
relationship of the Company or any of its Affiliates with, or (iii) attempt to
establish a business relationship of a nature that is competitive with the
business of the Company with any Person that is or was (during the last twelve
(12) months of Executive’s employment with the Company) (A) an employee of the
Company or any of its Affiliates or engaged to provide services to any such
entity, or (B) a franchisee of the Company or any of its Affiliates.

10. Work Product. Executive agrees that all of Executive’s work product (created
solely or jointly with others, and including any intellectual property or moral
rights in such work product), given, disclosed, created, developed or prepared
in connection with Executive’s employment with the Company, whether ensuing
during or after Executive’s employment with the Company (“Work Product”) shall
exclusively vest in and be the sole and exclusive property of the Company and
shall constitute “work made for hire” (as that term is defined under Section 101
of the U.S. Copyright Act, 17 U.S.C. § 101) with the Company being the person
for whom the work was prepared. In the event that any such Work Product is
deemed not to be a “work made for hire” or does not vest by operation of law in
the Company, Executive

 

10



--------------------------------------------------------------------------------

hereby irrevocably assigns, transfers and conveys to the Company, exclusively
and perpetually, all right, title and interest which Executive may have or
acquire in and to such Work Product throughout the world, including without
limitation any copyrights and patents, and the right to secure registrations,
renewals, reissues, and extensions thereof. The Company and its Affiliates or
their designees shall have the exclusive right to make full and complete use of,
and make changes to all Work Product without restrictions or liabilities of any
kind, and Executive shall not have the right to use any such materials, other
than within the legitimate scope and purpose of Executive’s employment with the
Company. Executive shall promptly disclose to the Company the creation or
existence of any Work Product and shall take whatever additional lawful action
may be necessary, and sign whatever documents the Company may require, in order
to secure and vest in the Company or its designee all right, title and interest
in and to all Work Product and any intellectual property rights therein
(including full cooperation in support of any Company applications for patents
and copyright or trademark registrations).

11. Return of Company Property. In the event of termination of Executive’s
employment for any reason, Executive shall return to the Company all of the
property of the Company and its Affiliates, including without limitation all
materials or documents containing or pertaining to Confidential Information, and
including without limitation, any Company car, all computers (including
laptops), cell phones, keys, PDAs, Blackberries, credit cards, facsimile
machines, televisions, card access to any Company building, customer lists,
computer disks, reports, files, e-mails, work papers, Work Product, documents,
memoranda, records and software, computer access codes or disks and
instructional manuals, internal policies, and other similar materials or
documents which Executive used, received or prepared, helped prepare or
supervised the preparation of in connection with Executive’s employment with the
Company. Executive agrees not to retain any copies, duplicates, reproductions or
excerpts of such material or documents.

12. Compliance With Company Policies. During Executive’s employment with the
Company, Executive shall be governed by and be subject to, and Executive hereby
agrees to comply with, all Company policies, procedures, rules and regulations
applicable to employees generally or to employees at Executive’s grade level,
including without limitation, the Burger King Companies’ Code of Business Ethics
and Conduct, in each case, as they may be amended from time to time in the
Company’s sole discretion (collectively, the “Policies”).

13. Data Protection & Privacy.

(a) Executive acknowledges that the Company, directly or through its Affiliates,
collects and processes data (including personal sensitive data and information
retained in email) relating to Executive. Executive hereby agrees to such
collection and processing and further agrees to execute the Burger King
Corporation Employee Consent to Collection and Processing of Personal
Information, a copy of which is attached to this Agreement as Attachment 1,
unless a previously executed copy of such Consent is on file with the Company.

(b) To ensure regulatory compliance and for the protection of its workers,
customers, suppliers and business, the Company reserves the right to monitor,
intercept, review and access telephone logs, internet usage, voicemail, email
and other communication facilities provided by the Company which Executive may
use during his employment with the Company. Executive hereby acknowledges that
all communications and activities on Company equipment or premises cannot be
presumed to be private.

 

11



--------------------------------------------------------------------------------

14. Injunctive Relief with Respect to Covenants; Forum, Venue and Jurisdiction.
Executive acknowledges and agrees that a breach by Executive of any of
Section 9, 10, 11, 12 or 13 is a material breach of this Agreement and that
remedies at law may be inadequate to protect the Company and its Affiliates in
the event of such breach, and, without prejudice to any other rights and
remedies otherwise available to the Company, Executive agrees to the granting of
injunctive relief in the Company’s favor in connection with any such breach or
violation without proof of irreparable harm, plus attorneys’ fees and costs to
enforce these provisions. Executive further acknowledges and agrees that the
Company’s obligations to pay Executive any amount or provide Executive with any
benefit or right pursuant to Section 8 is subject to Executive’s compliance with
Executive’s obligations under Sections 9 through 13 inclusive, and that in the
event of a breach by Executive of any of Section 9, 10, 11, 12 or 13, the
Company shall immediately cease paying such benefits and Executive shall be
obligated to immediately repay to the Company all amounts theretofore paid to
Executive pursuant to Section 8. In addition, if not repaid, the Company shall
have the right to set off, in accordance with (and to the extent permitted by)
Section 409A of the Code and the regulations promulgated thereunder, from any
amounts otherwise due to Executive any amounts previously paid pursuant to
Section 8(f) (other than the Accrued Obligations). Executive further agrees that
the foregoing is appropriate for any such breach inasmuch as actual damages
cannot be readily calculated, the amount is fair and reasonable under the
circumstances, and the Company would suffer irreparable harm if any of these
Sections were breached. All disputes not relating to any request or application
for injunctive relief in accordance with this Section 14 shall be resolved by
arbitration in accordance with Section 19(b).

15. Assumption of Agreement. The Company shall require any Successor thereto, by
agreement in form and substance reasonably satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement.

16. Indemnification. The Company agrees both during and after the Employment
Period to indemnify Executive to the fullest extent permitted by its Certificate
of Incorporation (including payment of expenses in advance of final disposition
of a proceeding) against actions or inactions of Executive during the Employment
Period as an officer, director or employee of the Company or any of its
Subsidiaries or Affiliates or as a fiduciary of any benefit plan of any of the
foregoing. The Company also agrees to provide Executive with directors and
officers insurance coverage both during and, with regard to matters occurring
during the Employment Period, after the Employment Period. Such coverage shall
be at a level at least equal to the level being maintained at such time for the
then current officers and directors or, if then being maintained at a higher
level with regard to any prior period activities for officers or directors
during such prior period, such higher amount with regard to Executive’s
activities during such prior period.

 

12



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof. All prior
correspondence and proposals (including but not limited to summaries of proposed
terms) and all prior promises, representations, understandings, arrangements and
agreements relating to such subject matter (including but not limited to those
made to or with Executive by any other Person and those contained in any prior
employment, consulting or similar agreement entered into by Executive and the
Company or any predecessor thereto or Affiliate thereof) are merged herein and
superseded hereby.

18. Survival. The following Sections shall survive the termination of
Executive’s employment with the Company and of this Agreement: 8(b), 8(f), 9,
10, 11, 13, 14, 16, 18 and 19.

19. Miscellaneous.

(a) Binding Effect; Assignment. This Agreement shall be binding on and inure to
the benefit of the Company and its Successors and permitted assigns. This
Agreement shall also be binding on and inure to the benefit of Executive and his
heirs, executors, administrators and legal representatives. This Agreement shall
not be assignable by any party hereto without the prior written consent of the
other parties hereto, provided, however, that the Company may effect such an
assignment without prior written approval of Executive upon the transfer of all
or substantially all of its business and/or assets (by whatever means), provided
that the Successor to the Company shall expressly assume and agree to perform
this Agreement in accordance with the provisions of Section 15.

(b) Arbitration. The Company and Executive agree that any dispute or controversy
arising under or in connection with this Agreement shall be resolved by final
and binding arbitration before the American Arbitration Association (“AAA”). The
arbitration shall be conducted in accordance with AAA’s National Rules for the
Resolution of Employment Disputes then in effect at the time of the arbitration.
The arbitration shall be held in Miami, Florida. The dispute shall be heard and
determined by one arbitrator selected from a list of arbitrators who are members
of AAA’s Regional Employment Dispute Resolution roster. If the parties cannot
agree upon a mutually acceptable arbitrator from the list, each party shall
number the names in order of preference and return the list to AAA within ten
(10) days from the date of the list. A party may strike a name from the list
only for good cause. The arbitrator receiving the highest ranking by the parties
shall be selected. Depositions, if permitted by the arbitrator, shall be limited
to a maximum of two (2) per party and to a maximum of four (4) hours in
duration. The arbitration shall not impair either party’s right to request
injunctive or other equitable relief in accordance with Section 14 of this
Agreement.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without reference to principles
of conflicts of laws.

(d) Taxes. The Company may withhold from any payments made under this Agreement
all applicable taxes, including but not limited to income, employment and social
insurance taxes, as shall be required by law.

 

13



--------------------------------------------------------------------------------

(e) Amendments. No provision of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is approved in writing
by the Board or a Person authorized thereby and is agreed to in writing by
Executive. No waiver by any party hereto at any time of any breach by any other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No waiver of any provision of this Agreement shall be implied
from any course of dealing between or among the parties hereto or from any
failure by any party hereto to assert its rights hereunder on any occasion or
series of occasions.

(f) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that one or more terms or
provisions of this Agreement are deemed invalid or unenforceable by the laws of
Florida or any other state or jurisdiction in which it is to be enforced, by
reason of being vague or unreasonable as to duration or geographic scope of
activities restricted, or for any other reason, the provision in question shall
be immediately amended or reformed to the extent necessary to make it valid and
enforceable by the court of such jurisdiction charged with interpreting and/or
enforcing such provision. Executive agrees and acknowledges that the provision
in question, as so amended or reformed, shall be valid and enforceable as though
the invalid or unenforceable portion had never been included herein.

(g) Notices. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally, by courier service or by certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or, if mailed, on the third business day after the
mailing thereof, and (iv) addressed as follows (or to such other address as the
party entitled to notice shall hereafter designate in accordance with the terms
hereof):

(A) If to the Company, to it at:

Burger King Corporation

5505 Blue Lagoon Drive

Miami, Florida 33126-2029

Attention: Chief Human Resources Officer

Telephone: 305-378-3755

Facsimile: 305-378-3189

with a copy to: General Counsel

Telephone: 305-378-7913

Facsimile: 305-378-7112

(B) if to Executive, to his residential address as currently on file with the
Company.

 

14



--------------------------------------------------------------------------------

(h) Voluntary Agreement; No Conflicts. Executive represents that he is entering
into this Agreement voluntarily and that Executive’s employment hereunder and
compliance with the terms and conditions of this Agreement will not conflict
with or result in the breach by Executive of any agreement to which he is a
party or by which he or his properties or assets may be bound.

(i) Counterparts/Facsimile. This Agreement may be executed in counterparts
(including by facsimile), each of which shall be deemed an original and all of
which together shall constitute one and the same instrument.

(j) Headings. The section and other headings contained in this Agreement are for
the convenience of the parties only and are not intended to be a part hereof or
to affect the meaning or interpretation hereof.

(k) Section 409A Compliance.

(i) The intent of the parties hereto is that payments and benefits under this
Agreement comply with Section 409A of the Code and the regulations and guidance
promulgated thereunder (except to the extent exempt as short-term deferrals or
otherwise) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith.

(ii) It is intended that each installment, if any, of the payments and benefits,
if any, provided to Executive under Section 8(f) hereof shall be treated as a
separate “payment” for purposes of Section 409A of the Code. Neither the Company
nor Executive shall have the right to accelerate or defer the delivery of any
such payments or benefits except to the extent specifically permitted or
required by Section 409 of the Code.

(iii) All reimbursements and in-kind benefits provided under this Agreement
(including without limitation Sections 7(a) and 8(f)(i) herein) shall be made or
provided in accordance with the requirements of Section 409A of the Code to the
extent that such reimbursements or in-kind benefits are subject to Section 409A
of the Code. All expenses or other reimbursements paid pursuant hereto that are
taxable income to Executive shall in no event be paid later than the end of the
calendar year next following the calendar year in which Executive incurs such
expense or pays such related tax. With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A of the Code, (A) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit and
(B) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

(l) Certain other Definitions.

“Affiliate”: with respect to any Person, means any other Person that, directly
or indirectly through one or more intermediaries, Controls, is Controlled by, or
is under common Control with the first Person, including but not limited to a
Subsidiary of any such Person.

 

15



--------------------------------------------------------------------------------

“Control” (including, with correlative meanings, the terms “Controlling”,
“Controlled by” and “under common Control with”): with respect to any Person,
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.

“Person”: any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Subsidiary”: with respect to any Person, each corporation or other Person in
which the first Person owns or Controls, directly or indirectly, capital stock
or other ownership interests representing fifty percent (50%) or more of the
combined voting power of the outstanding voting stock or other ownership
interests of such corporation or other Person.

“Successor”: of a Person means a Person that succeeds to the first Person’s
assets and liabilities by merger, liquidation, dissolution or otherwise by
operation of law, or a Person to which all or substantially all the assets
and/or business of the first Person are transferred.

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Agreement by its
authorized representatives, and Executive has hereunto set his hand, in each
case effective as of the date first above written.

 

BURGER KING CORPORATION By:   /s/ Anne Chwat   Name: Anne Chwat   Title: General
Counsel

 

Executive:   /s/ Jose E. Cil   Jose Cil

 

17



--------------------------------------------------------------------------------

ATTACHMENT 1

BURGER KING CORPORATION

EMPLOYEE CONSENT TO COLLECTION

AND PROCESSING OF PERSONAL INFORMATION

Burger King Corporation (“the Company”) has informed me that the Company
collects and processes my personal information only for legitimate human
resource and business reasons such as payroll administration, to fill employment
positions, maintaining accurate benefits records, meet governmental reporting
requirements, security, health and safety management, performance management,
company network access and authentication. I understand the Company will treat
my personal data as confidential and will not permit unauthorized access to this
personal data. I HEREBY CONSENT to the Company collecting and processing my
personal information for such human resource and business reasons.

I understand the Company may from time-to-time transfer my personal data to the
corporate office of the Company (currently located in Miami, Florida, United
States of America), another subsidiary, an associated business entity or an
agent of the Company, located either in the United States or in another country,
for similar human resource and business reasons. I HEREBY CONSENT to such
transfer of my personal data outside the country in which I work to the
corporate office in the United States of America, another subsidiary or
associated business entity or agent for human resource management and business
purposes.

I further understand the Company may from time-to-time transfer my personal
information to a third party, either in the United States or another country,
for processing the information for legitimate human resource and business
purposes. I HEREBY CONSENT to the transfer of my personal information for such
human resource purposes to a third party.

I understand the Company may from time-to-time collect and process personal
information regarding my race and/or national origin for the limited use of
complying with legal reporting requirements under the laws of the United States
and/or any other state or country in which I work. I HEREBY CONSENT to the
Company collecting and processing information regarding my race and/or national
origin for this purpose.

 

   (Employee’s Signature)    (Employee’s Name – Please Print) Date:

 

18